Name: 87/550/EEC: Commission Decision of 13 November 1987 re- establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  agricultural activity
 Date Published: 1987-11-19

 Avis juridique important|31987D055087/550/EEC: Commission Decision of 13 November 1987 re- establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever Official Journal L 328 , 19/11/1987 P. 0040 - 0041 Finnish special edition: Chapter 3 Volume 24 P. 0186 Swedish special edition: Chapter 3 Volume 24 P. 0186 *****COMMISSION DECISION of 13 November 1987 re-establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever (87/550/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 87/489/EEC (2), and in particular Article 4b (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 87/489/EEC, and in particular Article 13a (2) thereof, Whereas Council Decision 82/838/EEC (4) recognizes certain parts of the territory of the Federal Republic of Germany as being either officially swine-fever free or swine-fever free, Whereas outbreaks of classical swine fever have been recorded in the region of Unterfranken, which was officially free in accordance with Annex I to Decision 82/838/EEC, as a consequence of which the status of the region of Unterfranken was withdrawn by Commission Decision 87/204/EEC (5), Whereas outbreaks of classical swine fever have been recorded in the region of Weser-Ems, which was free in accordance with Annex II to Decision 82/838/EEC, as a consequence of which the status of the region of Weser-Ems was withdrawn by Commission Decision 84/121/EEC (6); Whereas a period of three months has elapsed since the last outbreak in Unterfranken, and no vaccination has been carried out, and six months has elapsed since the last outbreak in Weser-Ems; Whereas analysis of the epidemiological situation indicates that the disease has been eliminated from the regions concerned; Whereas, therefore, it is possible to re-establish the officially swine-fever free and swine-fever free status of these regions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The officially swine-fever free status of Unterfranken in the Federal Republic of Germany is re-established. Article 2 The swine-fever free status of Weser-Ems in the Federal Republic of Germany is re-established. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 280, 3. 10. 1987, p. 28. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 352, 14. 12. 1982, p. 27. (5) OJ No L 80, 24. 3. 1987, p. 34. (6) OJ No L 64, 6. 3. 1984, p. 22.